Dear Mr. Tew:
Your recent inquiry asks us to review the provisions of LSA-R.S. 33:2333 and determine  what constitutes "appropriately usable property" and whether or not that phrase includes cash as stated in LSA-R.S. 33:2333:
     (2) Noncontraband shall not be disposed of prior to the lapse of six months.  If the property has not been claimed by the owner within that time, the police department shall dispose of the property in any manner the department deems proper; provided however, that any appropriately usable property shall be given to nonprofit youth facilities.  However, no property shall be disposed of until the department has advertised twice within thirty days in a newspaper published in the municipality that the police department has within its possession the property to be disposed of.  The advertisement shall describe the property and shall call upon the owner to present himself, prove ownership, and pay the accrued storage charges, as well as the cost of advertisement. (Emphasis added).
Our research reflects no caselaw concerning an interpretation of the phrase in question, nor do we have any opinions which might shed light on the issue.  Accordingly, it provides at least a practical alternative to review the dictionary definitions of "appropriately usable property" which we do, as provided by Webster's II, New Riverside University Dictionary, which indicates the following:
 ap-pro-pri-ate adj. [ME appropriat  Med. Lat. Appropriatus, p. part. Of appropriare, to make one's own: Lat. ad-, to + Lat. Propius, own.] Suitable: Fitting.
 use (yooz) v. used, us-ing, us-es [ME usen  Of r. User  Vlat. *usare  Lat. Uti.] — vt 1. To bring or put into service or action: EMPLOY  use a pen   use your imagination  2. To put to some purpose: Avail oneself of use the bus to get to work  3. To conduct oneself toward: TREAT   use someone unkindly  4. Informal. To exploit for one's own advantage or gain  used
prople to get ahead  5. To take or partake of regularly, as tobacco, alcohol, or drugs. — vi. (Yoos, yoost)). — Used in the past tense with an infinitive to indicate a former state, habitual practice, or custom.
 us-a-ble  also use-a-ble adj. 1. Capable or being used. 2. Fit for use. — us'a-bil-I-ty, us'a-ble-ness n. — us'a-bly adv.
 property n. pl. -ties [ME proprete  OF r.  propriete  Lat. Proprietas, ownership  proprius, one's own.] 1. Ownership. 2.a. A Possession. b. Possessions as a whole. 3. Something tangible or intangible to which its owner holds legal title. 4. Something other than costumes and scenery used as part of a dramatic production.  5.a. A characteristic trait. b. A special capability or power: VIRTUE. c. A quality that defines or describes an object or substance.  d. A characteristic attribute common to all members of a class. e. Logic. A predicable that is common and peculiar to the whole of a species and is necessarily predicated of its essence without being part of that essence.  -prop'er-ty-less adj.
An application of the foregoing definitions would in our opinion be necessary in order to give a reasonable construction to the statute in each individual circumstance.  It is our opinion that the statute contemplates that property which is suitable for use at the youth facility, and that bicycles and basketballs would fall within that category.
However, with respect to cash, we refer you to the provisions of the Uniform Disposition of Unclaimed Property Act, LSA-R.S.9:151, et seq.  Therein, cash money is included as distributable, as provided by LSA-R.S. 9:152(10)(a):
     (10) "intangible personal property" includes, by way of illustration:
     (a) Monies, checks, drafts, deposits, interest, dividends, and income . . . (Emphasis added).
Further, LSA-R.S. 9:164 covers property held by courts and public agencies.  This statute reads as follows:
     Intangible personal property held for the owner by a court, state, or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than one year after becoming payable or distributable is presumed abandoned; however, the bonds and the coupons or interest payments incidental thereto issued by a public entity, which remain unclaimed by the owner for more than five years after becoming payable or distributable, are presumed abandoned.
If the money is determined to be abandoned, said funds should be forwarded to the State Treasury.  See Attorney General Opinion 96-167, attached.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: October 15, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL